DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         PHILIP A. ANGULO,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D16-3813

                              [July 27, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case Nos. 50-2008-CF-011548-AXXX-MB, and 50-2009-CF-
003726-AXXX-MB.

  Philip Angulo, Okeechobee, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.